Title: From Thomas Jefferson to Samuel Harrison, 15 June 1805
From: Jefferson, Thomas
To: Harrison, Samuel


                  
                     Sir 
                     
                     Washington June 15. 1805.
                  
                  I have duly recieved your letter of May 15. respecting a claim of the respresentatives of Capt. Carver to an Indian grant of lands at St. Anthony’s falls, & wishing to know what steps can be taken to give it effect. it will probably be long before any thing can be done. whenever Congress shall think proper to have that country surveyed & extend their land office to it, they will appoint a proper mode of deciding on the validity of any private claims to any portions of it before they begin to sell. in the mean time no recognition of the title can be had, nor any settlement permitted. if any exemption from these general principles of law be sought, it can only be from the legislature of the US. Accept my salutations & respects.
                  
                     Th: Jefferson 
                     
                  
               